SCHEB, Chief Judge.
A jury found Kevin Eugene Nicks guilty of two counts of possession of cocaine under section 893.13(l)(e), Florida Statutes (1979), and two counts of sale or delivery of cocaine under section 893.13(l)(a)l. The trial court sentenced Nicks to ten years on each count to run concurrently.
Possession of cocaine is a third — degree felony under section 893.13(l)(e), the maximum prison sentence for which is five years under section 775.082(3)(d). Consequently, the trial court erred in imposing ten-year sentences for the convictions of possession of cocaine. The court, however, legally sentenced Nicks to ten years on each of the convictions for selling cocaine because that offense is a second-degree felony under section 893.13(l)(a)l and carries a maximum sentence of fifteen years under section 775.-082(3)(c).
We find no merit to the other point Nicks raises.
Accordingly, we affirm all four convictions and the sentences for sale of cocaine but vacate the sentences on the possession counts as being excessive. We remand and direct the trial court to resentence Nicks to a maximum of five years imprisonment on each possession count.
RYDER and DANAHY, JJ., concur.